DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive for amendments filed on March 29, 2022. Claims: 1-20 are pending for examination.
Claim: 20 (New).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 is rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the phrase " further wherein the interface" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
The phrase “further wherein the interface” does not clarify what is further within the interface, since the dependent claim is already defining the interface. Further action is required. See MPEP § 2173.05(d).
Response to Arguments
Applicant’s arguments filed on March 29, 2022, with regards to rejection of claim 1-17 have been fully considered, and they are found to be persuasive. 
In Applicants remarks, on pages 2-11, applicant argues that Gao does not teach claim 1 and 12, especially in the portion of claim, “wherein the variables are dynamically updated with live data and the associating is dynamically updated based on the dynamically updated variables”.
In response, a new ground of rejection is applied over Gao (US 2018/0018065 A1), in view of Goo (US 2015/0242413 A1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 2018/0018065 A1), in view of Goo (US 2015/0242413 A1).
Regarding claim 1,
Gao teaches, a method for network management comprising (see fig. 2A and 2B, and abstract): 
generating a map displaying network devices and their connections (see fig. 2A (network devices/routers and connections), and para [0048] line 1-3, A user allow to create/generate their own customized views of network data and display those views on a network map.)
providing an interface for defining a dynamic data view template (see para [0050] Data View Templates can be defined from scratch or created from any existing Data Views or maps, and para [0055]), wherein the definition of the dynamic data view template comprises associating one or more variables with one or more of the network devices or the connections (see para [0022] a set of pre-defined Data View Templates are provided in a Data View builder for creating a particular Data View in accordance to a pre-defined data types and variables (i.e. Data view template is associated a variables) and network protocols, and see also [0071].)
applying the dynamic data view template to the map (see fig. 6(#655), and para [0076] line 6-9, To view data, the user can then choose to either apply a Data View Group to this map at step 655 or apply a Data View Compound having multiple Data View Groups at step 654.)and 
modifying the map based on the application of the dynamic data view template to display the one or more variables with the associated one or more of the network devices or the connections (see para [0076] line 12-15, The user is further provided the option to edit the Data View directly on the map at step 662. Within a network map, note: Edited means modified.). wherein the displayed variables are selectable for displaying details about the associated one or more of the network devices or the connections related to the selected variable (see para [0077] line 9-12, A user may select a variable from a custom-made script Qapp at 811. By clicking "Save" button 810, the changes to the current Data View of device 801 are saved; and see also para [0078])
Gao does not explicitly teach or suggest,
wherein the variables are dynamically updated with live data and the associating is dynamically updated based on the dynamically updated variables, and, wherein the details include the live data that is dynamically updated.
In analogous art, Goo teaches, 
wherein the variables are dynamically updated with live data and the associating is dynamically updated based on the dynamically updated variables (see para [0032] the updates may be indexed by a dynamic indexing module on the live data  store 142 and stored in a dynamic index 142 on the live data store, and 
 [0040] The dynamic index 142 (i.e. called parameter) may, in various embodiments, include a list of update records stored in the live data store,) and, wherein the details include the live data that is dynamically updated (see para [0032] and [0040]).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a data view of Gao with the variables are dynamically updated with live data of Goo. A person of ordinary skill in the art would have been motivated to do this to improve the various troubleshooting data (Goo: [0003]).
Regarding claim 2,
Gao and Goo teach claim 1,
Gao teaches, wherein the interface provides an option for a static view rather than a dynamic view (see para [0010] current Qmap system has limited capacity to display a large amount of static and dynamic data.)
Gao does not explicitly teach or suggest,
wherein the static view includes historical data rather than the live data, further wherein the interface.
In analogous art, Goo teaches, wherein the static view includes historical data rather than the live data, further wherein the interface (see para [0012], [0022]-[0023] static index model is used for historical/archived data).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify static view includes historical data rather than the live data of Goo. A person of ordinary skill in the art would have been motivated to do this to improve the various troubleshooting data (Goo: [0003]).
Regarding claim 5,
Gao and Goo teach claim 1,
Gao teaches, wherein the application of the dynamic data view template is interactive (see para [0010] current Qmap system has limited capacity to display a large amount of static and dynamic data)
Regarding claim 6,
Gao and Goo teach claim 1,
Gao teaches, wherein the interface provides an option to append a note to at least one of the network devices or the connections (see para [0055] The term "Interface" refers to the set of logic objects or methods of a Device that are used to communicate with another Device or data object.)
Regarding claim 8,
Gao and Goo teach claim 1,
Gao teaches, wherein the interface provides an option for establishing a condition under which the note is displayed (see para [0073] line 14-16, a user can specify highlight conditions by clicking on the hyperlink 427 to specify a color display rule using a Boolean expression.)
Regarding claim 9,
Gao and Goo teach claim 1,
Gao teaches, wherein the interface provides an option to highlight at least one of the network devices or the connections (see para [0073])
Regarding claim 10,
Gao and Goo teach claim 9,
Gao teaches, wherein the interface provides an option for establishing a condition under which the highlight is displayed (see para [0073])
Regarding claim 11,
Gao teaches claim 9,
Gao fails to teach, further comprising: providing an option for a static data view that can modify the map for an individual one of the network devices or the connections by applying a selected static data view, wherein the static view includes historical data rather than the live data.
In analogous art,
Goo further teaches, providing an option for a static data view that can modify the map for an individual one of the network devices or the connections by applying a selected static data view, wherein the static view includes historical data rather than the live data (see para [0022]-[0023] and [0032]).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify static view includes historical data rather than the live data of Goo. A person of ordinary skill in the art would have been motivated to do this to improve the various troubleshooting data (Goo: [0003]).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 2018/0018065 A1), in view of Goo (US 2015/0242413 A1), and further in view of Barry (US 2005/0216421A1).
Regarding claim 3,
Gao and Goo teach claim 1,
Gao and Goo fail to teach,
wherein the interface provides an option for scheduling application of the dynamic data view template.  
In analogous art,
Barry teaches, wherein the interface provides an option for scheduling application of the dynamic data view template (see para [0222] server interface with the report scheduler to coordinate execution and presentation of reports, see also para [0306]).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a data view of Gao with option for scheduling application of the dynamic data view template of Barry. A person of ordinary skill in the art would have been motivated to do this to avoid a conflict or overload the data (Barry: [0221]).
Regarding claim 4,
Gao and Goo teach claim 1,
Gao and Goo fail to teach, wherein the application of the dynamic data view template is based on the scheduling.  
In analogous art,
Barry teaches, wherein the application of the dynamic data view template is based on the scheduling (see para [0306]).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a data view of Gao with option for scheduling application of the dynamic data view template of Barry. A person of ordinary skill in the art would have been motivated to do this to avoid a conflict or overload the data (Barry: [0221]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 2018/0018065 A1), in view of Goo (US 2015/0242413 A1), and further in view of Kane (US 2015/0334207 A1).
Regarding claim 7,
Gao and Goo teach claim 6,
Gao and Goo fail to teach, wherein the note comprises a compound or compound overwrite note.  
In analogous art,
Kane teaches, wherein the note comprises a compound or compound overwrite note (see para [0067] the text note or photo note is erased or can be written upon next capture from client volatile memory 214.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a data view of Gao with the note comprises a compound or compound overwrite note of Kane. A person of ordinary skill in the art would have been motivated to do this to make a free space in to the memory or database (Kane: [0067])
Claims 12-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 2018/0018065 A1), in view of Goo (US 2015/0242413 A1), and further in view of Priya (US 2016/0352586 A1).
Regarding claim 12,
Gao teaches, a method for network management comprising (see abstract and fig. 1): 
displaying a map that includes network devices and connections of the network devices on the map (see para [0048]); 
receiving input variables and corresponding values as inputs for application of the dynamic data view template (see para [0077]); 
applying, to the map, the dynamic data view template using the inputs and the corresponding values (see para [0076]); and 
displaying modifications to the map from the application of the dynamic data view template (see para [0076]).  
displaying modifications to the map from the application of the dynamic data view template (see para [0076])
Gao does not explicitly teach or suggest,
wherein the variables are dynamically updated with live data and the associating is dynamically updated based on the dynamically updated variables, and, wherein the details include the live data that is dynamically updated.
In analogous art, Goo teaches, 
wherein the variables are dynamically updated with live data and the associating is dynamically updated based on the dynamically updated variables (see para [0032] the updates may be indexed by a dynamic indexing module on the live data  store 142 and stored in a dynamic index 142 on the live data store, and 
 [0040] The dynamic index 142 (i.e. called parameter) may, in various embodiments, include a list of update records stored in the live data store,) and, wherein the details include the live data that is dynamically updated (see para [0032] and [0040]).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a data view of Gao with the variables are dynamically updated with live data of Goo. A person of ordinary skill in the art would have been motivated to do this to improve the various troubleshooting data (Goo: [0003]).
 Combined Gao and Goo fail to teach,
receiving a request for a dynamic data view template that can be applied to the map;
In analogous art,
Priya teaches, receiving a request for a dynamic data view template that can be applied to the map (see para [0019] and [0041] the network administrator device may obtain the optical network information based on receiving the request for the user interface, optical path/connection of plurality routers is a map);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a data view of Gao with Goo further with receiving a request for a dynamic data view template that can be applied to the map of Priya. A person of ordinary skill in the art would have been motivated to do this to transmit a data between multiple nodes (Priya: [0002]).
Regarding claim 13,
Gao and Goo and Priya teach claim 12,
Gao further teaches, wherein the modification to the map comprises displaying a data view detail pane with information about the input variables (see para [0076])
Regarding claim 14,
Gao and Goo and Priya teach claim 12,
Gao further teaches, further comprising: receiving a request for a static data view (see para [0010]).  
Regarding claim 15,
Gao and Goo and Priya teach claim 14,
Gao further teaches, 
wherein the static data view comprises a display without live data (see para [0010], wherein the application of the dynamic data view template utilizes live data (see para [0062] a network management system 10 would generally include a network manager 23 that communicates with a user/client terminal 20 via a graphic user interface 22 and a network live access mechanism 26.)
Regarding claim 17,
Gao and Goo and Priya teach claim 14,
Gao further teaches, wherein the application of the dynamic data view template can use cached data or live data (see para [0010]).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 2018/0018065 A1), in view of Goo (US 2015/0242413 A1), and in view of Priya (US 2016/0352586 A1), and further in view of Barry (US 2005/0216421A1).
Regarding claim 16,
Gao and Goo and Priya teach claim 14,
Gao and Goo and Priya fail to teach, receiving a scheduling request for the dynamic data view template, wherein the application of the dynamic data view template is based on the scheduling request.
In analogous art, 
Barry further teaches, 
further comprising: receiving a scheduling request for the dynamic data view template, wherein the application of the dynamic data view template is based on the scheduling request (see para [0222] server interface with the report scheduler to coordinate execution and presentation of reports, see also para [0306]).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a data view of Gao with Priya further with option for scheduling application of the dynamic data view template of Barry. A person of ordinary skill in the art would have been motivated to do this to avoid a conflict or overload the data (Barry: [0221]).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 2018/0018065 A1), in view of Singla (US 2014/0189870 A1).
Regarding claim 18,
Gao teaches, a graphical user interface comprising (see abstract): 
a map displaying network devices and interfaces between each of the network devices (see fig. 2A (network devices/routers and connections), and para [0048] line 1-3, A user allow to create/generate their own customized views of network data and display those views on a network map.)
 a data view template editor for creating a data view template based on qualifications or variables for modifying at least some of the network devices and the interfaces (see para [0076] line 12-15, The user is further provided the option to edit the Data View directly on the map at step 662. Within a network map, note: Edited means modified);
 and 
a data view template manager for displaying the qualifications or the variables for modifying at least some of the network devices and the interfaces (see para [0076] line 12-15, The user is further provided the option to edit the Data View directly on the map at step 662. Within a network map, note: Edited means modified.); 
wherein application of the data view template modifies the map based on the qualifications or the variables and further wherein application of the recommended actions provides further information displayed on the map (see para [0076] line 12-15, The user is further provided the option to edit the Data View directly on the map at step 662. Within a network map)
Gao fails to teach, 
a display of the drill-down actions adjacent the associated one or more of the network devices or the one or more of the interfaces, wherein the display of the drill-down actions provides recommended actions for the end user); 
In analogous art, Singla teaches, 
a display of the drill-down actions adjacent the associated one or more of the network devices or the one or more of the interfaces, wherein the display of the drill-down actions provides recommended actions for the end user (see para [0012] and [0045] the type of data for which drill-downs may be performed and visual components be displayed is event data, however, any type of data may be used. Event data includes any data related to an activity performed on a computer device or in a computer network. The event data may be correlated and analyzed to identify network or computer security threats.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a data view of Gao with a display of the drill-down actions adjacent the associated one or more of the network devices or the one or more of the interfaces of Singla. A person of ordinary skill in the art would have been motivated to do this to improve the various troubleshooting data (Singla: [0002]- [0003]).
Regarding claim 19,
Gao and Singla teach claim 18,
Gao fails to teach, wherein the drill-down actions are displayed as selectable links as part of the modification to the map.
Singla further teaches, 
wherein the drill-down actions are displayed as selectable links as part of the modification to the map (see para [0023] The mappings module 124 maps one or more of the visual components 114 to each of the drill downs 113 based on outputs for the drill down and the fields identified for the visual components 114. And links the drill down ID with the IDs of the data monitor and query viewer.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a data view of Gao with links the drill down ID with the IDs of the data monitor and query viewer of Singla. A person of ordinary skill in the art would have been motivated to do this to improve the various troubleshooting data (Singla: [0002]- [0003]).
Regarding claim 20,
Gao and Singla teach claim 18,
Singla further teaches, wherein the data view template editor provides an option for establishing conditions upon which the drill-down actions are displayed (see para [0012] and [0023]), further wherein the conditions comprise always display, display upon an alert, or display upon selection of a particular variable and the alert comprises a baseline alert that occurs when current data varies from an established baseline for that data (see para [0019] and [0038]).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a data view of Gao with links the drill down ID with the IDs of the data monitor and query viewer of Singla. A person of ordinary skill in the art would have been motivated to do this to improve the various troubleshooting data (Singla: [0002]- [0003]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ISLAM whose telephone number is (571)270-0566. The examiner can normally be reached on m-f 8-5pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne whose telephone number is (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Sm Islam/
Examiner, Art Unit 2457

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443